DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
				 	 Status of the Claims 
In the Amendment submitted on 02-20-2020  the claims of  2, 6, 9-11,13,24 and 24 remain canceled.
Claims 1, 3-5, 7,8, 12, 14-22 and 25-28 remain in the application and are presently being examined.
A Final Office Action was mailed  on 05-28-2020 rejecting claims 1,2-5, 7,8,12,14-22 and 25-28.
Applicant filed a  Notice of Appeal on 10-28-2020 with a Pre-Appeal Brief Request for Review.
A Pre-Appeal Brief Review was done and a Notice of  Re-opening of Prosecution was mailed on 12-23-2020.

Therefore, the remaining claims of record of  Claims 1, 3-5, 7,8, 12, 14-22 and 25-28 are being examined herewith.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


In claim 1, lines 1-2, applicant is now claiming that the wearer has “recovered from” a mastectomy and not just undergone a mastectomy and reconstruction.  The term “recovered from” is not discussed in the original specification.  The specification only states that the wearer has undergone a mastectomy and reconstruction.   Therefore, the newly amended claim recitation is new matter and should be deleted.    The term “recovered from” is a subjective term and it is not clear as to what one considers “recovered from” to encompass.  It is not clear as to what   stage of recovery   the term  “recovered”  is defining.  It is not clear if the term “recovered”    means  when scars are healed or when a wearer feels no pain from their surgery.  The term is a subjective term that would have different meaning   for each wearer or patient and it is therefore unclear and indefinite.
Also, the term was added to the claim in the 02-20-20 amendment to the claims only after the Brooks patent was used in the rejection since the applicant feels that Brooks is not to be worn   after one is “recovered” from a mastectomy and breast reconstruction.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In claim 1, lines 1-2, the term “and recovered from” renders the claim indefinite for the same reasons as discussed above in the rejection under 35 USC 112, first paragraph.
The metes and bounds of the term “recovered from” is not clear and would be different based on each wearer or patient.   No specific definition of the term was in the original specification and it is not clear as to what one would have considered “recovered from” to be.

In claim 1, line 10, applicant claims a “profile correcting insert”.    However, the relationship between the brassiere being “configured to provide when worn the natural, conical shaped breast appearance the wearer had prior to her mastectomy and breast reconstruction” as now claimed is not clear.    It is not clear as to whether the “profile correcting insert” provides the “natural, conical shaped breast appearance the wearer had prior to her mastectomy and breast reconstruction”   or if some other part of the brassiere provided this natural, conical shaped beast appearance.  It is also not clear if the cup provides the shape itself as well.
 Applicant has only listed the elements of the brassiere in lines 3-10 without providing what elements listed provide the claimed “natural, conical shaped breast appearance”.  
In claim 1, line 12, the term “natural” is not clear in that it is not clear as to what one considers a “natural” breast appearance since each female has and is born with a different “natural breast shape”  or make-up and it is not clear as to what the term “natural” encompasses.


In claim 17, line 2, there is no antecedent basis for “the center portion of said support cup(s)”.
It is not clear as to whether “the center portion of said support cup(s)” is the “tip area” or “apex” of the cup, a north    to south center of the cup, an east to west center of the cup, a north to south and east to west center of the cup” ,  or if it is an interior center of the three dimensional cup that is conically shaped.

 This location is important for considering the placement of the profile correcting insert.  Without knowing where the “center portion”   is located as well as its metes and bounds, it is not clear as to where the position of the profile correcting insert is located. 
However, the claims, as best understood, have been examined on their merits.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 25 - 27 are is/are rejected under pre-AIA  35 U.S.C. 102a2 as being anticipated by Ettipio (US 4,100,621 A1).

In regard to claim 25, Ettipio discloses a profile-correcting insert 11, wherein the insert provides “a substantially   conical-shaped or tear drop shaped breast profile” as claimed.   The recitation, continuing on line 2 of  “ when worn in conjunction with a garment comprising at least one support cup” is considered to be an intended use recitation and has not been considered.  The insert 11 in figure 5 and col. 3, lines 49-55 of Ettipio is  “a conical-shaped or tear    drop shaped  breast profile” as claimed.   The profile correcting insert of Ettipio   is worn with a    garment, of a nightgown 13 ( in col. 3, line 11,  as seen in figure 5 ) and   is capable of filling a bra cup of   a brassiere cup which was considered an intended use recitation  and not considered.  Claim 26 depends from claim 25 and applicant has not positively claimed the support cup in claim 25 that  claim 26 depends and is therefore, not claimed and is intended use.   
In regard to claim 27, Ettipio discloses the insert as being “affixed, yet removable from, the garment”.   The intended use of the  “ at least one support cup of a brassiere” is an intended use recitation  and has not been considered.   However, the insert 11  of Ettipio is capable of being inserted into a support cup of a brassiere  as claimed in claims 26 and 27. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7, 8, 12, 14, 16-22  and 28  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brooks (US 6, 390, 885)  in view of Ettipio (US 4, 100, 621).
In regard to claim 1, Brooks discloses a brassiere (10, in figures 1, 3a and 3 b of Brooks)   for a wearer who has undergone a mastectomy and breast reconstruction, comprising:
at least two straps (shoulder straps, 60, as seen in figure 2 of  Brooks),  at least one support cup 22 as in Brooks, in col. 6, line 31 to col. 7, lines 26-28, and as in figures 1 and 2;   an elastic band 65 positioned under said cup(s) since the bra itself is an elastane spandex as in figure 2 and col. 6,line 31 and col. 7, lines 28-33;  two side seams 32 in figure 2 and col. 6, lines 5-6, each distal from a center front of the brassiere and proximal to an outer edge of said cup(s);  two panels, 40 and 41 at the center 26 of the bra as in  col. 6, line 63 to col. 7, line 9 distal from the center front of the brassiere; a closure 

However, Brooks does not specifically disclose the bra “as being configured to provide when worn a substantially conical-shaped or tear-drop shaped breast profile to the wearer of said brassiere” as claimed.


 Ettipio discloses a garment  of  a nightgown 13 as in col. 3,line 11,  with a breast prosthesis insert 11 as being of a conical shape as seen in figure 5 and in col. 3, lines 49-55 that when inserted into a brassiere breast cup pocket or cup would provide shaping to provide a substantially conical shaped or tear drop shaped breast profile to the wearer by filling in the bra cup of the brassiere.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the prosthetic pad insert of Brooks with the teaching of Ettipio to construct the pad of any shape desired such as of the conical shape or tear drop shape to provide a profile of the same as desired by the wearer when worn.  The Ettipio insert would fill in and form the breast cup of Brooks’ cup to take on the same profile   of the Ettipio insert that is the conical  or tear drop shaped and therefore provide the brassiere with the conical or tear drop shaped breast profile.

In regard to claim 3, the Brooks bra is  elastic as in col. 6, lines 3-16 and as discussed above.  The bra has two straps 60 and two cups 22 with the insert sewn into the support cup and wherein the fasteners and bra components are all sewn together and with the fasteners ,  the inserts are sewn within the bra as in col. 6, lines 3-29 and 63-67 to col. 7, line 23 as seen in Brooks figures 1 and  2 and as claimed in claim 4. 

In regard to claim 5, the Brooks insert 42 can be included in one or two cups as desired as in col. 5, lines 42-45 to  add the breast prosthetic two both cups instead of only one such as for a double mastectomy.  
In regard to claim 6, the Brooks insert 42 is removable as claimed as discussed in col. 6, lines 17-28 and is affixed within the pockets and fastened.
In regard to claim 7, the Brooks brassiere is constructed such that upper outer sides  of the support cup(s) provide added support under the wearer’s arm(s) and/or    allow give of the support cup(s) since it is formed of an elastic spandex material that will also give and expand as claimed.  (See Brooks, figures 1 and 2 and col. 6, lines 3-16).

In regard to claim 8, the Brooks discloses the bra as including side seams 32 as in figures 1 and 2 that are proximal to the cups but prior to the underarms area as claimed.

In regard to claims 12-14,  Brooks discloses the elastic band under the cups at 65 that is wide and of the height as claimed as in figure 12 and  therefore the bra does not slip or rub as in claim 13 because the fabric is constructed of soft fibers and also as being of spandex as in col. 6,lines 3-16 and as seen in the figures and remains snug on the wearer .    The bra is constructed to fit the wearer as in claim 14 as all garments are. 

The Brooks bra is a full coverage bra as claimed in claim 16  as seen in figures 1 and 2 and the insert is in the middle of figure 3b of the layers and in the liner portion of the cup as in figures 1, 2 and     3b and in col. 6, line 63 to col. 7, line 36, where 42 is within the panels 45 at the cup lower portion in figure 3b as claimed in claim  17.    In regard to claim 19, the bra is of the fabric as in col. 6, lines 3-16 
The insert of Brooks is affixed within the pocket in the cup by the pocket and the fasteners that close the pocket  yet is removable therefrom the cup as desired as claimed in claim 27.
In regard to claim 28, Brooks discloses a brassiere (10 in figures 1, 3a and 3b of Brooks) for a wearer who has undergone a mastectomy and breast reconstruction comprising:

At least one support cup 22 as in Brooks, col. 6, line 31 to col. 7, lines 26-28 and in figures 1 and 2; an elastic band 65 positioned under said cup(s) since the bra itself is elastane spandex as in figure 2 and col. 6, line 31 and col. 7, lines 28-33; two side seams 32 in figure 2 and col. 6, lines 5-6, wherein the side seams are located proximal the support cups and prevent the insert from reaching the underarm area of the wearer wherein the bra does not slip or rub against the wearer’s skin, each distal from     a center front of the brassiere and proximal to an outer edge of said cup(s); two panels, 40 and 41 at the center 26 of the bra as in col. 6, line 63 to col. 7, line 9 distal from the center front of the brassiere; a closure mechanism 28 in col. 6, lines 29-54 in figure 3b with a profile-protecting insert 42 as in col. 7, line 22, and wherein said brassiere is wireless as seen in the figures 2 and 3b.    Brooks includes an elastic band positioned under the support cups that is one of the height as claimed and as discussed above in regard to      claim 12 and as also now claimed in claim 28.  The insert is sewn into at least one of the support cups or affixed, yet removable from the cups as discussed above in regard to claim6 and in Brooks in col. 6, lines 17-128.  The bra is configured such that the upper outer support as claimed and as discussed above in regard to claim 17. 
However, Brooks does not specifically disclose the bra “as being configured to provide   when worn a  substantially conical-shaped or tear shaped breast profile to the wearer of said brassiere”.
. 

Claim 15 is  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brooks in view of Ettipio  as applied to claim 1 above, and further in view of  Brothers (US 6746306) .


In regard to claim 15, Brooks discloses the  full coverage cup brassiere as claimed.   Demi- cup bras are also well known in the art at the time of the invention.  Such bras are discussed in Brothers in col. 6, line 37.  Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the cup of the Brooks brassiere to provide any known cup style such as a demi- cup in order to provide that more provocative style of bra cup and to include a pad that fits therein in order to achieve the desired aesthetic and uplifting effect of a demi- cup brassiere.  (See Brothers, col. 6, line 37).




Response to Arguments
In regard to the “REMARKS’ on pages  1-5 of Applicant’s last response dated  10-28-2020 titled the “Pre-Appeal Brief Request for review”  it is the Examiner’s  position that the original specification did not provide the proper  sufficient written description to support the claim Amendment of “recovered from”   as discussed in the above rejection.   The recitation of “recovered from”   is subjective to each patient/wearer and the original specification did not discuss the degree of recovering necessary to wear or utilize applicant’s invention.    Also the Brooks brassiere can be worn by patients at different stages of recovery as desired with or without a need for drainage tubing.  The Brooks brassiere provides openings for drainage tubing to be  allowed through the    brassiere and openings but a   patient can also still wear the brassiere after their use of drainage tubing as past.  And even if a patient is not utilizing such tubing they may still not be entirely recovered from a mastectomy or breast reconstruction surgery especially since such a condition to a patient is a subjective condition only known by the patient/wearer and to their own standards.
  Therefore, applicant’s original specification did not provide enough information to  allow one to believe that the patient/wearer of the present invention  is “recovered”.  The past tense of the term “undergone”  does not indicate a “recovery” and only indicated that  the initial surgical procedure has been completed.
   A prosthesis  as worn after an implant reconstruction surgery ca n be worn soon after the reconstruction surgery is completed and even when a patient is not entirely healed of scars.    The degree of Applicant’s surgical procedure completion as discussed in the original specification appears to be  up to   the completion of the mastectomy and implant surgery but while the incisions are still possibly healing and not entirely healed .    Allowing one  to indicate that the patient has “ recovered” from their surgeries but is not to a level past that applicant is attempting to indicate in order to only 
In response to applicant’s arguments in regard to the “profile correcting insert” it is still the Examiner’s position that the “natural, conical shaped breast appearance the wearer had    prior to their mastectomy and breast reconstruction”   cannot be entirely duplicated unless there is  a pre-surgery mold taken of the patient so that an implant can be molded into the exact shape thereof.    However, to provide a general conically shaped implant- Ettipio clearly discloses such a shape and is capable of being inserted into a brassiere cup where it fills in the cup where the implant is lacking of that shape.  However, the shape is not disclosed as being the patient’s exact known conically shaped breast appearance.
In regard to the recitation of the “Center portion of said support cup(s)” applicant has not defined what that is as discussed above in the above rejection.  The metes and bounds of the portion is not clear as discussed in the  above action.   Therefore, applicant’s arguments regarding the “center portion” is not convincing.
In regard to the Brooks brassiere holding either a breast that remains after a single mastectomy  and  a padding insert in the other cup to     replace a breast removed       by a single mastectomy or as holding dual pads after a double mastectomy,  it is the Examiner’s position that Brooks clearly teaches  the brassiere as holding  a non-surgically affected breast  in one cup and    the other brassiere side/cup as holding a partial breast and  padding that fills in the remaining cup portion to  thereby  replicate a normal  whole breast.     IT is well known that most mastectomies do not remove the entire breast tissue of a wearer’s breast or breasts..  Such surgery is usually removing the cancerous tissue that is only part of a patients/wearer’s breasts.  

 In regard to claim 15, the Examiner erred in typing the patent name of Braverman when they intended to use the Brothers  patent that is now in the above rejection. This was done accidentally, in 
Therefore, the arguments in regard to the Braverman patent is now moot. 

In response to Applicant’s previous remarks  of 02-20-20 and as discussed in the Final Office Action of  05-28-20, the previous  Response to those Arguments is also included herein. 
Applicant's arguments included in the 02-20-20 response  with respect to clams 1,3-5, 7, 8,12,14-22 and 

25-28 have been considered but are not convincing.

The Brooks and Ettipio brassiere discloses the brassiere structure with the claimed profile.    The conical 

and tear shaped insert as seen in Ettipio is of the claimed structure and can be inserted in any

brassiere form such as a full cup, demi-shaped cups, conventional cups or in a wireless brassiere as 

desired as an intended use that is obvious to one having ordinary skill in the art. The Brooks brassiere 

is by a wearer that has had a mastectomy. The Brooks brassiere is also capable of being worn by 

the wearer after the reconstruction. As discussed above, applicant's original specification and claims 

did not claim that the brassiere was only for wear after a mastectomy, reconstruction and recovery as 

now claimed. The "or" discussed by applicant's representative is that the wearer can have the pads in 

both or in a single breast cup of the brassiere as desired.

The Brooks cups are just cup areas that are shaped to hold a breast or breast pad form and a wearer can 

fill that space up with any of the claimed elements of a breast and/or breast pad or prosthetic in the 

pocket area wherein the pocket conforms to the prosthetic and leaves the cup areas remaining to a 

breast that may be there. The Brooks brassiere has both areas for the breasts and prosthetics as desired 

or needed and also has slits on the sides for a drain tubing if necessary. They do not need to be utilized 

after one no longer needs them. The Brooks reference discloses the breast cup structure with the pocket 

for placement of a prosthetic and not for the specific shape of the prosthetic of which it teaches on the 

whole. The Brooks reference is considered on the whole. The structure and size of the prosthetic is 

design choice and has not been specifically claimed as was discussed in the interview discussed in 

applicant's 7-13-19 response . Applicant would need to disclose and claim specific prosthetic size and 

shape parameters to include a pad in a brassiere that is in addition to a partial breast of a wearer. 

However, the cited reference of US 7413 495 discloses the use of partial padding and breasts to fill a 

breast cup in a brassiere.

The Brooks brassiere is for a person who has had a mastectomy and the padding insert included in the 

cups fills indentations that would be present if a wearer would wear a regular brassiere meant for

a person who has not had a mastectomy. Therefore, the Brooks reference is in the same inventive 

concept as applicant's invention.

 In regard to applicant's arguments on page 2 of the Pre-Appeal Response of 3-28-2019 , it is the 

Examiner's position that the Brooks reference discloses a post mastectomy brassiere that is a brassiere 

with shoulder straps, cups and side panels/rear band with padding elements within the cups to fill the 

cups as conventional breasts would in a regular conventional brassiere. The Ettipio reference is included 

since it discloses a conical or tear shaped breast pad that is for insertion into a breast cup of a brassiere 

as desired. Therefore, Ettipio is also considered for its teaching on the whole.

Therefore, it would have been obvious to substitute the padding inserts of Brooks with the more conical 

or tear shaped pads of Ettipio into the cups as desired in order to achieve the shape provided by the 

Ettipio pads within the cups of the Brooks brassiere in order to provide the "conical-shaped 

breast appearance of the weraer" . The Brooks brassiere not only discloses tubing holes so that a person 

can insert tubing through the brassiere but Brooks also discloses the breast cup padding as discussed in 

the action above. The tubing holes do not have to be accessed if a wearer does not need or want to. 

Brooks has included the recitation of "breast or prosthesis since it is known in breast surgery that a 

patient after a mastectomy would include a partial breast and the pads are constructed in many shaped 

and sizes to fit patients with different partial breasts. It is well known that the cups with the prosthetics 

would include partial breast portions that remain after the breasts are removed. The "or" is for the 

occasion when one breast has been removed. Most mastectomy brassieres are constructed for padding 

and a partial breast portion since a mastectomy does not remove an entire breast that is concave.

Applicant's arguments on page 3 of the Appeal Brief of 3-28-19 in regard to the Ettipio conical shaped 

pad as not being a conical or tear shaped profile of a natural breast is not clear since the Examiner 

does not agree that applicant's figure 1 shows a natural breast profile since it is a slope that has an 

upward end while natural breast shapes are more conical and downward sloping without an upward tip 

end. Therefore, it is the Examiner's positon that Ettipio is in a conical tear shaped profile that is more of 

a natural breast profile than applicant's own figure 1. What one considers to be a natural, conical 

shaped breast appearance is within ones own opinion since the shape is a subjective shape. The 

statement that Ettipio is not designed to depict a human breast is because all breasts are differently 

shaped and sized and therefore there is no way to depict a human breast that would be a duplicate for 

all wearers when only one breast pad is used in a brassiere. This is to state that the pad will not 

duplicate an opposite breast if only one breast is removed and one pad is used in a brassiere. Not that it 

would not replicate breasts if both cups included pads. There is no way to judge whether the Ettipio 

padding does not duplicate a human breast because it may replicate at least one persons human 

breasts. A wearer would construct their pad element in a conical shape of Ettipio that is sized and 

configured to replicate their own breast that remains opposite the surgically removed breast so that the 

pad in the brassiere allows the brassiere cup to be the same shape and size of their remaining breast.

In regard to the arguments of page 4 of the Appeal Brief (3-2019)it is the examiner's position that the 

shape and size of the padding of Brooks is not specifically disclosed since wearer's will obtain their own 

padding that conforms to the breast portion that is left on their torso. It is well known in mastectomy 

brassiere construction that partial breasts usually remain on the wearer's torso after the mastectomy 

and that replacement breast padding prosthetics are purchased to fit what remains on the wearer's 

torso to fill into a brassiere as seen in Brooks. Applicant is arguing that the padding of their invention is a 

partial breast cup pad that only fill in an end potion of a cup. However, applicant has not claimed such as

invention.   And if they had the cited reference of US 7413495 shows such a padding within a brassiere. 

The Ettipio padding is of the conical and tear shaped structure. The penultimate paragraph on page 4 

of the remarks in regard to Applicant's suggestion that the invention would have been done by another 

is not a convincing argument. The invention was not done previously is because it is obvious. Because 

it is obvious to construct a breast pad for insertion into a mastectomy brassiere cup of any size or shape 

that is necessary to fill in the cup about a surgically removed breast or partial breast.

Claim 17 lacks proper antecedent basis for "the center portion of the support cup" since claim 1 did not 

claim " a center portion of the support cup". It is not clear as to what applicant is arguing. The 

"center" of the cup can be aa "North to south center", an "east to west center" or both a north to south 

and east to 1 that claim 17 depends from, west center" and therefore, there is no antecedent basis for 

the term since it was not included in claim.

In response to applicant's argument in the Appeal Brief( of 3-2019)  that the examiner's conclusion of 

obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on 

obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it 

takes into account only knowledge which was within the level of ordinary skill at the time the claimed 

invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such 

a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ209 (CCPA 1971).

The Brooks reference discloses the placement of breast padding into a brassiere cup and Ettipio 

discloses the conical or tear shaped breast padding that is for placement into a breast cup and therefore 

it is an obvious modification to substitute the padding of Brooks with the teaching of Ettipio to place the 

conical shaped padding into the Brooks cup as desired to achieve a desired esthetic effect. IT

also would have been obvious to constrict the padding in any shape necessary to place into the brassiere 

cup in order to achieve applicant's desired aesthetic effect. Applicant has argued that the padding is 

a partial cup filling pad. However, applicant has not disclosed or claimed that the padding is such 

a partial padding that is only at the end or tip cone shaped portion of the brassiere cup.

In response to the Remarks on page 8, the term "recovered from" lacks proper antecedent basis in the 

original specification and appears to be new matter.

The indefiniteness of the term "the center portion of the cup" in claim 17 has been clearly discussed 

above in the rejection and in the past arguments stated above.

Applicant has not claimed a "center" as argued but has claimed a "center portion" tht could be larger 

than what a "center" is considered to be. Also the specific location of the center portion is not clear 

as outlined in the rejection above.

In regard to applicants remarks on page 11 of the last response of 2-20-20, applicant's original 

specification and claims did not sate that the inventive brassiere was only for after the wearer 

has "recovered from" a mastectomy and breast reconstruction.

And the references have been each considered on the whole as discussed above in the rejection and 

previous arguments above. The Brooks reference was relied upon for the cups and prosthetic in the cup 

since that is what it teaches. Ettipio is relied upon for the prosthetic shape and that they are 

for inclusion on a garment. The arguments on page 11 in regard to the "recovery period" are 

not considered since the "recovered from" limitation is new matter.

Therefore, the Brooks brassiere is wearable by a wearer who has undergone a mastectomy and breast 

reconstruction. Applicant has added the new limitation in order to overcome Brooks but it is new matter 

and cannot be added.

The "natural, conical shaped breasts" is not clear in regard to the term "natural" since what one wearer 

considers natural can be different from what another wearer considers as natural. This is 

discussed previously above. The line from Ettipio sated on page 12 of applicant's last response that 

the prostheses is not designed to accurately depict a human breast may not be in regard to its conical 

shape but other factors such as what the prosthesis is made of such as being of fabric and not some 

other material that replicated human skin more readily or as to its color of skin or of a fabric color. 

Therefore, it is not clear that this statement is in regard to the conical shape that is why Ettipio is relied 

upon. Therefore, this line of Ettipio does not necessarily state that the conical shaped pad of Ettipio is 

not a natural, conical shaped breast appearance. The Ettipio insert does appear to have a conical shape 

and the term "natural" is indefinite nad unclear and one of ordinary skill would have different opinions 

of what a "natural" shape of such would be.

Hindsight has been previously discussed above. It is well known to substitute breast pad prostheses for 

other and differently shaped prosthetics as desired which is what the modification of Brooks with 

Ettipio teaches.

The fact that Ettipio is patented in 1978 and brooks in 2002 does not negate the fact that one given the 

references would come up with the present invention. The fact that applicants invention has not 

been patented previously is first that it is obvious and that the problem to be solved was not 

presented earlier or found to be a problem at all since it is well known in the art to use pads in pockets 

of garments to fill indentations in a wearer's body whether in the breast area after surgery or to 

enhance other parts of a wearer's body such as in the buttocks area or hip areas.

The rejection of claims 25-27  under 35 USC 102 was indicated to be done by the supervisory patent 

examiners during the pre-appeal conference instead of the original rejection under 35 USC 103 since 

they considered the limitations to the “support cup” as being  intended use only..   However, all involved 

in the Pre-Appeal conference agreed that the claims are not allowable over the prior art of which they 

feel is a strong rejection. 

Therefore, the above rejections as outlined above stand. 

Conclusion
Since the case  has been re-opened it is not being made final. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984.  The examiner can normally be reached on MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GLORIA M HALE/               Primary Examiner, Art Unit 3732